*1040ORDER
On May 31, 2001, respondent pleaded guilty in the United States District Court for the Middle District of Louisiana to one count of conspiracy to make false statements, a violation of 18 U.S.C. § 371, stemming from her participation in an illegal immigration scheme. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Nina S. Broyles, Louisiana Bar Roll number 1738, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Nina S. Broyles for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Nina S. Broyles shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which she is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana